DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,070,905 (the ‘905 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1 and 3 are anticipated by Claim 1 of the ‘905 Patent. Claim 1 of the ‘905 Patent recites all of the features of Claims 1 and 3, with slightly different wording (see table below). Claim 1 recites that the exit and entry ports are “formed in the ear cup”, while Claim 1 of the ‘905 Patent recites that the exit and entry ports are “located at” the top and bottom side of the ear cup, respectively. However, a port that allows air in or out of an ear cup, would necessarily have to be formed in the ear cup. Therefore, Claims 1 and 3 are not patentably distinct from Claim 1 of the ‘905 Patent.

Claim 2 is anticipated by Claim 2 of the ‘905 Patent. Claim 2 of the ‘905 Patent recites all of the features of Claim 2, with slightly different wording (see table below). Claim 2 recites forward and reverse movements of the speaker cone, while Claim 2 of the ‘905 Patent recites forward and reverse translation of the speaker cone. In the context of speaker cone vibration, the term “translation” is not patentably distinct from the term “movement”. Claim 2 of the ‘905 Patent does not explicitly recite the opening and closing of the check valves. However, it does recite that the first and second pressures are overcome, so the opening and closing of the first and second check valves would be inherent. Therefore, Claim 2 is not patentably distinct from Claim 2 of the ‘905 Patent.

Present Application
U.S. 11,070,905
1.  A self-cooling headset comprising1:
    an ear cup to form an ear enclosure when placed over a user's ear2;
    an exit port formed in the ear cup toward a top side of the ear cup3 to facilitate removal of warm air that rises within the ear cup by natural convection4 and an entry port formed in the ear cup toward a bottom side of the ear cup5;
    a first check valve with a first cracking pressure at the exit port to enable air to escape from the ear enclosure through the exit port when opened6; and,
    a second check valve with a second cracking pressure different than the first cracking pressure at the entry port to enable air to enter the ear enclosure through the entry port when opened7.

3. A self-cooling headset as in claim 2, wherein opening the first check valve comprises creating a positive pressure within the enclosure to overcome the first cracking pressure8 and opening the second check valve comprises creating a partial vacuum within the enclosure to overcome the second cracking pressure9.
1.  A self-cooling headset comprising1:
    an ear cup to form an ear enclosure when placed over a user's ear2;
    an exit port located toward a top side of the ear cup3 and having a first check valve with a first cracking pressure installed therein to open and release a volume of air from the ear enclosure through the exit port6 when a positive pressure within the ear enclosure overcomes the first cracking pressure8; and,
    an entry port located toward a bottom side of the ear cup5 and having a second check valve with a second cracking pressure different from the first cracking pressure installed therein to open and admit a volume of air into the ear enclosure through the entry port7 when a partial vacuum within the ear enclosure causes an external pressure to overcome the second cracking pressure9, the locations of the exit port and entry port to facilitate removal of warm air from the ear enclosure by natural convection4.
2.  A self-cooling headset as in claim 1, further comprising1:
    a speaker cone to generate sound within the enclosure by forward and reverse movements2;
    wherein a forward movement of the speaker cone creates a positive pressure within the enclosure to open the first check valve3 while closing the second check valve, and a reverse movement of the speaker cone creates a partial vacuum within the enclosure to open the second check valve while closing the first check valve4.
2.  A self-cooling headset as in claim 1, further comprising1:
    a speaker cone to translate in forward and reverse directions to generate sound within the ear enclosure2;
    wherein forward translation of the cone produces a positive pressure within the ear enclosure to overcome the cracking pressure of the first check valve3 and reverse translation of the cone produces a partial vacuum within the ear enclosure to cause an external pressure to overcome the cracking pressure of the second check valve4.


Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the double patent rejections above, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 recites the unique feature of the cracking pressure of the second valve being different than the first cracking pressure. The closest prior art, Shimizu, Japanese Publication No. JP 2006203666 A, teaches only that the valves respond when there is a pressure differential (para. 0032-0033). Two valves having different cracking pressures would not respond in the same manner.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 recites the unique feature of a speaker cone to produce positive pressure and negative pressure within the enclosure without generating audible sound by translating in forward and reverse directions in response to a received non-audio signal.

Claims 5-12 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 1 and 10 both recite the similar unique feature of the cracking pressure of the second valve being different than the first cracking pressure. The closest prior art, Shimizu, Japanese Publication No. JP 2006203666 A, teaches only that the valves respond when there is a pressure differential (para. 0032-0033). Two valves having different cracking pressures would not respond in the same manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653